Citation Nr: 0811384	
Decision Date: 04/07/08    Archive Date: 04/23/08

DOCKET NO.  04-42 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
post-traumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Helena M. Walker, Associate Counsel

INTRODUCTION

The veteran served on active duty from August 1968 to August 
1970, including honorable combat service in the Republic of 
Vietnam.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, which granted service connection 
for PTSD and assigned an initial rating of 30 percent, 
effective January 13, 2004.  

The veteran appeared and testified before the undersigned at 
a February 2008 hearing at the Central Office in Washington, 
DC.  The hearing transcript is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In light of the VCAA, further evidentiary development is 
necessary.

In May 2004, the veteran was granted service connection for 
PTSD, which was initially rated at 30 percent disabling.  The 
veteran contends that due to the severity of his PTSD 
symptoms, he is entitled to a rating in excess of 30 percent.  

The Board notes that the veteran served in the Republic of 
Vietnam and received numerous decorations, including a Purple 
Heart, a Bronze Star Medal and a Combat Infantryman Badge.  

In 2002, the veteran first sought treatment for his PTSD 
symptoms.  At the time of his initial treatment he 
experienced difficulty in his work environment due to 
strained work relationships.  In July 2002, the veteran was 
first diagnosed as having chronic PTSD with depressive 
features.  He reported experiencing 3 or more nightmares per 
night that were primarily reexperiencing in nature.  The 
veteran was further noted have symptoms related to avoidance, 
decreased interest, detachment, flat affect, shortened sense 
of future, hypervigilance, insomnia, irritability, sense of 
guilt and had worsened nightmares.  He was noted to have a 
Global Assessment of Functioning (GAF) score of 60.  In 
August 2002, the veteran reported nightmares of Vietnam and 
was noted to have temper problems associated with flashbacks, 
intrusive thoughts, paranoia and hallucinations.  He was 
again diagnosed as having PTSD and was given a GAF score of 
40.  

In February 2004, the veteran underwent a VA examination 
regarding his service connection claim for PTSD.  The veteran 
reported sustaining wounds while in service due to two 
distinct incidents.  The veteran advised that he had 
difficulty sleeping-approximately two to five hours per 
night.  He reported nightmares, including nightmares of 
combat and attempts to keep himself awake so as to not have 
Vietnam-related dreams.  He further related frequent night 
sweats and thrashing during sleep.  The veteran reported that 
five or 6 times per year, he heard his name being called and 
saw Vietcong soldiers.  He advised to having intrusive 
thoughts of Vietnam several times per week.  The veteran 
reported difficulty in crowds and isolation from his friends 
and family.  He further noted difficulty with anger control 
and experiencing "emotional blunting."  The veteran had a 
mild startle response to touch and sounds, as well as mild 
hypervigilance.  At the time of the examination, the veteran 
denied suicidal or homicidal ideation.  The veteran was noted 
to have mild, delayed-onset PTSD and a GAF score of 60.  

The examiner noted that the veteran experienced a mild degree 
of impairment in adaptation, interaction and social 
functioning.  He further stated that the veteran may 
experience "a mild degree of impairment in flexibility and 
efficiency in an occupational setting, although it [did] not 
appear to be a significant problem with his employment."  
The examiner found the veteran's current level of disability 
to be mild.  

In his November 2004 notice of disagreement, the veteran 
asserted that his depression had worsened.  He reported 
increasing thoughts of suicide and homicide.  

The veteran's VA mental health treatment records reflect the 
veteran's reluctance to discuss the details of his 
experiences in Vietnam.  Also noted, was the veteran's 
reluctance to discuss the severity of his PTSD symptoms.  The 
veteran's treating psychologist noted that the veteran's PTSD 
symptoms ranged from moderate to more severe in nature.  In 
November 2004, the veteran was noted to have a GAF score of 
50.

In February 2005, the veteran underwent a subsequent VA 
examination.  The veteran reported depressive symptoms, 
difficulty with concentration, anger, irritability, feelings 
of guilt, nightmares, isolation and withdrawal from others, 
and lessened participation in activities.  The veteran 
advised that his symptoms significantly worsened due to 
exposure to news regarding the current war.  He could not 
identify anything that reduced his PTSD symptoms-not even 
his medication.  The veteran reported experiencing suicidal 
ideation two times per week, but denied making a plan or 
attempting suicide.  The veteran's PTSD was noted to be 
chronic and moderate in nature.  His GAF was found to be at 
50.  The examiner noted the veteran's difficulty with his 
short-term memory and his avoidance of newscasts and movies 
regarding war and combat.  The veteran's symptoms were found 
to affect his ability to relate to his wife and coworkers and 
his symptoms led to difficulty with maintaining employment.  
The veteran's ability to perform the activities associated 
with daily living was found to be within normal limits.  The 
examiner found the veteran's PTSD was moderate in nature.  

In an August 2005 VA treatment record, the veteran was noted 
to be continually reluctant to discuss his trauma and 
symptoms associated with PTSD.  At this treatment, the 
veteran's speech was noted to be limited in spontaneity.  The 
veteran's PTSD symptoms continued to include avoidance, 
hypervigilance, anger, irritability, and a notation was made 
that it was affecting his work.  He was assessed a GAF score 
of 55.  

In March 2006, the veteran underwent another VA examination.  
At this examination, the veteran advised that he was 
unemployed and had difficulty finding work as no one would 
hire him.  The veteran reported suicidal ideation one or two 
times per month with no plan to carry it out.  The examiner 
found the veteran's GAF score to be 55 and noted that the 
veteran experienced a mild degree of impairment of social 
functioning with a mild to moderate degree of impairment of 
occupational functioning.  The examiner opined that the 
veteran's current level of disability was mild to moderate in 
nature.  

At his February 2008 Central Office hearing, the veteran 
reported that his PTSD symptoms had worsened since his last 
VA examination in March 2006.  The veteran advised that he 
believed his March 2006 VA examination was inadequate as the 
same examiner who performed his February 2004 VA examination, 
performed the most recent one.  The veteran stated that the 
examiner talked to him for five minutes, asked him one or two 
questions, and left.  He testified to having problems with 
authority, crowds and, more generally, in dealing with 
people.  The veteran advised that he had nightly 
hallucinations and daily suicidal ideations.  He reported two 
to two-and-a-half hours of sleep per night-including nightly 
flashbacks and night sweats.  He testified that he sometimes 
has to change his shirt three to four times per night due to 
his night sweats.  The veteran reported obsessively checking 
the perimeters of his home, as well as checking the lock on 
the doors.  The veteran advised that he is unable to express 
himself to his wife, but makes an effort to see his children 
every other week.

Given the evidence as outlined above, the Board finds the 
medical evidence of record insufficient upon which to render 
a decision.  The veteran advised that his PTSD symptoms have 
worsened since his March 2006 VA examination.  Thus, the 
claim must be remanded for a medical examination and report 
obtained as to the veteran's current level of disability.  

Accordingly, the case is REMANDED for the following action:

1.  Request and obtain all outstanding 
medical treatment records regarding the 
veteran's PTSD.  Perform all development 
deemed necessary.

2.  Schedule the veteran for a VA 
examination with the appropriate specialist 
to determine the current severity of the 
veteran's PTSD.  The veteran's claims 
folder should be made available to the 
examiner.  The examiner is to perform all 
necessary clinical testing and render all 
appropriate diagnoses based upon the 
reported symptomatology.  The examiner 
should pay specific attention to the 
veteran's reported increase in severity of 
his PTSD symptoms as reflected in the 
February 2008 hearing transcript.  The 
examiner is then requested to make a 
finding as to the current level of the 
veteran's disability.  

3.  When the requested development has been 
completed, the case should be reviewed on 
the basis of the additional evidence.  If 
the benefits sought are not granted, the 
veteran and his representative should be 
furnished a Supplemental Statement of the 
Case, and be afforded a reasonable 
opportunity to respond before the record is 
returned to the Board for further review.  

The purpose of this REMAND is to obtain additional 
evidentiary development, and the Board, at this time, does 
not intimate any opinion as to the merits of the case, either 
favorable or unfavorable.  The veteran is free to submit any 
additional evidence and/or argument he desires to have 
considered in connection with his current appeal.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the veteran until he is notified.  
However, the veteran is advised that failure to appear for 
any scheduled VA examinations without good cause could result 
in the denial of his claims. 38 C.F.R. § 3.655 (2006). See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
LILA J. BAKKE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



